[Cite as Arnoff v. State, 2020-Ohio-2663.]


STATE OF OHIO                     )                IN THE COURT OF APPEALS
                                  )ss:             NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

BRUCE ARNOFF
                                                  C.A. No.      19CA011603
        Appellant

        v.
                                                  ORIGINAL ACTION IN
STATE OF OHIO                                     PROHIBITION

        Appellee


Dated: April 27, 2020



        PER CURIAM.

        {¶1}     Relator, Bruce Arnoff, has filed a document captioned “Writ of

Prohibition” that makes claims against his attorney and various governmental entities.

The Lorain County Prosecutor has moved to dismiss on behalf of the State and the Lorain

County courts. Mr. Arnoff did not respond to the motion to dismiss. For the following

reasons, we dismiss the complaint.

        {¶2}     According to the cover page of Mr. Arnoff’s complaint, he sought a writ of

prohibition. Generally, for this Court to issue a writ of prohibition, Mr. Arnoff must

establish that: (1) a judge is about to exercise judicial power, (2) the exercise of that

power is unauthorized by law, and (3) the denial of the writ will result in injury for which

no other adequate remedy exists. State ex rel. Jones v. Garfield Hts. Mun. Court, 77 Ohio

St.3d 447, 448 (1997). Mr. Arnoff’s complaint does not allege that any judge is about to

exercise judicial power, that the exercise of that power is unauthorized by law, or that the
                                                                          C.A. No. 19CA011603
                                                                                     Page 2 of 3

denial of the writ will result in injury for which no other adequate remedy exists. Instead,

Mr. Arnoff alleged that he was improperly arrested, his attorney was ineffective, and the

prosecutor engaged in misconduct. The complaint alleges that Mr. Arnoff’s conviction

is void because of these “errors.” The prayer for relief demands a payment of the

maximum amount of his attorney’s malpractice insurance and the same amount

personally from his attorney.

       {¶3}   “[T]he purpose of a writ of prohibition is to restrain inferior courts and

tribunals from exceeding their jurisdiction.” State ex rel. Jones v. Suster, 84 Ohio St.3d

70, 73 (1998). A writ of prohibition “tests and determines solely and only the subject

matter jurisdiction” of the lower court. State ex rel. Eaton Corp. v. Lancaster, 40 Ohio

St.3d 404, 409 (1988).

       {¶4}   Mr. Arnoff has not named the judge in his case as a respondent in this action

or alleged that the judge in his criminal case is about to exercise jurisdiction. Instead, he

has primarily argued that his attorney was ineffective. Mr. Arnoff’s complaint has failed

to assert any facts to support a claim for a writ of prohibition.

       {¶5}   Because Mr. Arnoff cannot prevail on the facts he alleged, the complaint is

dismissed. Costs of this action are taxed to Mr. Arnoff. The clerk of courts is hereby
                                                                       C.A. No. 19CA011603
                                                                                  Page 3 of 3

directed to serve upon all parties not in default notice of this judgment and its date of

entry upon the journal. See Civ.R. 58(B).




                                                LYNNE S. CALLAHAN
                                                FOR THE COURT


SCHAFER, J.
TEODOSIO, J.
CONCUR.

APPEARANCES:

BRUCE ARNOFF, Pro se, Relator.

DENNIS P. WILL, Prosecuting Attorney, and GERALD INNES, Assistant Prosecuting
Attorney, for Respondent.